Motion for substitution of counsel granted and Schoffman and Skovronsky, Esqs., 50 Court Street, Brooklyn, New York, 11201, substituted as counsel of record to appellants in the appeal herein in the place and stead of Alfred T. De Maria, Esq., and Herman Taub, Esq., without prejudice to any claims for attorneys’ fees or attorneys’ liens which Messrs. De Maria and Taub may wish to enforce in a court of original jurisdiction (see Matter of Elliott v Hoberman, 28 NY2d 898; Matter of Lydig, 262 NY 408).